BERGER, J.,
dissenting.
I disagree with the majority because I believe this court’s decision in Starling v. Allstate Floridian Ins. Co., 956 So.2d 511 (Fla. 5th DCA 2007) controls the outcome of this case. The plain language of the policy requires there be full compliance with policy terms before a lawsuit may be filed. Since the jury found that the Farmers failed to comply with a condition precedent-namely, that they provide a signed and sworn proof of loss-I would reverse the final judgment entered in their favor. Accordingly, I dissent.